Citation Nr: 1316956	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss/disturbances, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a chronic sleep disorder, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from April 1985 to February 1999, including in the Southwest Theater of Operations.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  The Board Remanded the appeal in March 2010 and in September 2011.  Claims of entitlement to a right shoulder disorder, bilateral hearing loss, and headaches were denied by the Board in its September 2011 decision. 

In October 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The appellant was provided a copy of the VHA opinion following receipt of that opinion, and the Veteran's representative has submitted additional argument in support of the appeal.

With respect to the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and depression, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records in the file reflect diagnoses of depression, schizophrenia, and PTSD.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to depression and PTSD, under Clemons it may be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's complaints of memory loss/disturbances are medically attributed to an acquired psychiatric disorder

2.  The Veteran's complaints of difficulty sleeping are medically attributed to an acquired psychiatric disorder.

3.  The Veteran does not meet the criteria for a diagnosis of PTSD.

4.  The medical opinions establish that the Veteran's statements, as the sole evidence prior to 2007 that the Veteran had chronic and continuing manifestations of a psychiatric disorder following his February 1999 service discharge, do not provide sufficient evidence to link a current psychiatric disorder to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss/disturbances, to include as due to undiagnosed illness, as separate from an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012; 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).

2.  The criteria for service connection for a chronic sleep disorder, to include as due to undiagnosed illness, as separate from an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012; 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).

3.  An acquired psychatiric disorder, to include PTSD, schizophrenia, or depression, was not incurred in or aggravated by service, nor may a psychosis be presumed related to the Veteran's service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that in-service behavioral and disciplinary problems represented the initial manifestations of an undiagnosed illness, memory loss, a sleep disorder, and a psychiatric disorder, variously diagnosed.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied by way of letters sent to the Veteran in December 2002, September 2003, and March 2006.  Following the March 2010 Remand of the appeal by the Board, the AMC issued another notice letter in April 2010.  The letters specifically addressed the criteria for service connection and included information complying with Dingess.  The Veteran was again notified of the evidence missing that would be required to substantiate his claims by the September 2011 Board Remand and communications following that Remand.

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  In this case, the Veteran received both pre-adjudicative notice and post-adjudicative notices followed by readjudication of the claims.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  If notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the 2010 Board Remand.  The record demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records are for the most part unavailable.  There is only a January 1998 Dental Patient Medical History, a January 1999 Report of Medical Assessment, and a Separation or Retirement Memorandum indicting that the Veteran elected not to take a medical examination.  The Report of Medical Assessment indicated the Veteran's records were inadvertently sent to Korea.  Efforts to recover those records have not been fruitful  In that regard, the Board is mindful that, in a case such as this, where service treatment records have been essentially lost, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted, the lack of records at the time of service separation.  The records were requested in 2003, but could not be located.  The Veteran was notified of the types of alternative evidence which might be used to substantiate his claims in 2003.  The Veteran was afforded an opportunity to submit any service treatment records in his possession, but he has since stated that he has no copies of his records.  The Veteran acknowledged in his 2005 substantive appeal that his service treatment records had not been reviewed.  He requested a hearing before the Board.  The requested hearing was scheduled in August 2006, but the Veteran failed to appear.  

In its March 2010 Remand, the Board discussed in detail the alternative types of evidence that might substitute for the missing records or otherwise assist the Veteran to substantiate his claim.  Following the Remand, in April 2010, the RO/AMC advised him to identify or submit any records in his possession, or to submit or identify any post-service records of any type that might substantiate his claim, including information about stressors.  The Veteran did not identify or submit any records, although he did submit two blank but signed authorizations for release of information.  

Records were requested from Kaiserslater Army Hospital.  No records were located.  

In a June 2011 Memorandum, the AMC detailed the efforts taken to obtain records.  It was also noted that the Veteran had been advised in May 2011 of the unsuccessful efforts to obtain his service treatment records.  

In its September 2011 Remand, the Board again advised the Veteran that he should identify or submit any post-clinical evidence that might assist to substantiate his claim.  The agency of original jurisdiction again afforded the Veteran an opportunity to identify or submit evidence, to include an additional opportunity to describe his stressors.  The Veteran did not provide additional information.  Thus, while the Board acknowledges that the Veteran's service treatment records are missing, the Veteran has been afforded multiple opportunities to provide alternative evidence which would substantiate the claim for service connection, but has not identified or submitted any favorable lay or medical evidence.  

Notwithstanding the unfortunate loss of his service treatment records, the Board recognizes that the Veteran's complete service personnel records were requested, located, and associated with the claims file.  The personnel records, in pertinent part, show that hat the Veteran requested and was granted an administrative discharge in lieu of a court-martial.  Further, as will be discussed below, make no reference or suggestion that the Veteran was under any type of medical care prior to his service discharge.  

VA examinations were conducted in January 2012 and a VHA opinion was solicited January 2013. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or an opinion, it must ensure that the examination/opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examinations and VHA opinion obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

As noted below, even though the VHA examiner was unable to provide the requested opinion without resorting to speculation, the examiner adequately explained why such opinions could not be provided.  The reviewer also commented that it "would be helpful" to have a repeat evaluation to attempt to elucidate more clearly whether any psychiatric symptoms may have occurred during the last six months or the Veteran's service or within the first year after the Veteran's January 1999 service discharge.  However, as set forth at length above, the Veteran has been notified on numerous occasions since he first submitted his January 2003 claims for memory loss, depression, mood swings, and sleep disorders, that he should submit or identify any relevant lay, medical, or other evidence.  The Veteran has had numerous opportunities to identify or submit evidence or report his history during the 10 years of the pendency of this claim.  His report of experiencing psychiatric symptoms in service and contemporaneous to his service discharge is questionable at best.  The Board finds that there is no additional development that may be undertaken to assist the examiners in this regard.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) has clarified the interpretation of the methods of establishing service connection under 38 C.F.R. § 3.303.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The criteria for service connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  

The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the Veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id.

The second way to establish service connection set forth in § 3.303(b) is restricted to chronic diseases defined as such by VA regulation.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and the Veteran's service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

The Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a Veteran's chronic disease is either shown or noted.  Id.  In this case, a psychosis may be presumed service connection if it appears to the required degree within one year following the Veteran's service.   PTSD is not defined as a chronic disorder under the laws governing Veterans' benefits.  A psychosis is defined as a chronic disease, for purposes of 38 C.F.R. § 3.303(b), and schizophrenia is defined as a psychosis.  38 C.F.R. § 3.384.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of (secondary to) a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Disability due to undiagnosed illness or medically unexplained chronic multi symptom illness must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness.  Id.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, neurologic symptoms, and sleep disturbances.  38 C.F.R. § 3.317(b). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board is mindful that, in a case such as this, where service treatment records have been lost, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Facts 

As noted above, service treatment records are unavailable for review.  However, lengthy personnel records are associated with the record.  Additionally, the Veteran's four-page typed request for an administrative discharge under honorable conditions is of record.  That request provides a factual description of each of the events leading up to the Veteran's request for administrative discharge.  The description of the events is logical and establishes that the Veteran made a series of poor choices, but understood what he was doing.  The Veteran acknowledged that he was responsible for his actions.  He did not suggest that he was under the influence of auditory or visual hallucinations or that his judgment was affected by any stressful event, flashback, or other symptom of a psychiatric disorder.  

The personnel records dated in 1998, including a performance evaluation signed by the Veteran in June 1998, reflect that the Veteran was an outstanding supervisor, was very detail-oriented, had excellent mechanical skills, had excellent leadership skills, and had good communications skills and communicated well with others.   Moreover, the information in the record regarding the Veteran's extramarital relationship shows a well-dressed individual participating in social activities and presenting a normal appearance.  Again, the Board acknowledges that the service treatment records are not available for review.  However, the Veteran himself reports that he did not seek mental health treatment in service and reports that no mental health treatment was provided.  There is nothing in the service treatment records which establishes or suggests that the Veteran was manifesting the symptoms the Veteran now reports were present.

There is no lay statement, medical evidence, or other alternative evidence that suggests that the Veteran sought evaluation for a mental health complaint proximate to his February 1999 service discharge.  Beginning in 2002, about three years after his service discharge, the Veteran sought treatment for a substance abuse disorder.  These records disclose no documented treatment for a sleep disorder or memory disorder prior to 2002.  VA outpatient treatment records establish that no diagnosis other than cocaine and alcohol dependence was assigned during VA outpatient treatment in 2002.  The Veteran reported that he was homeless from 1999 to 2002.  

He has not provided records dated in 1999 to 2002, and has indicated that no records for this period are or might be available.  The records of the Veteran's treatment in 2003 through 2007 and thereafter reflect that the Veteran's report of hearing voices or having memory loss in 2007 were of recent onset at that time.  The treatment records in 2003 to 2007 do not include notations that the Veteran reported the symptoms he now manifests.  These treatment records are inconsistent with the Veteran's current contentions, and are, therefore, unfavorable to the Veteran's claims for service connection.  

In early 2003, the Veteran was lost to VA treatment.  He returned for treatment in October 2003.  At that time, he complained of right hand pain.  He stated that he was an auto mechanic, and was using his hands a lot.  A diagnosis of tendinitis or arthritis of the right hand was assigned.  He sought evaluation for right thumb pain in April 2005.  

The Veteran next sought VA treatment in 2007.  At that time, he complained of "voices" and 'memory loss."  Diagnoses of adjustment disorder and PTSD with psychotic features were assigned.  These records establish that the Veteran did not seek treatment for any claimed disorder proximate to service, or within one year after the Veteran's service discharge.  The records demonstrate that the first report of symptoms such as hearing voices was in 2007, and demonstrate that the first medical diagnosis of a psychiatric disorder other than substance abuse was in 2007, some eight years after his service separation.    

The Veteran was treated for various complaints, ranging from dermatitis to low back pain, in 2010 and 2011.  The Veteran also sought treatment for an anxiety attack, reporting that he had not experienced such an attack "in years."  

In January 2012, the Veteran underwent VA examination.  The Veteran gave a history indicating that upon discharge in 1999, he was constantly crying and could not put his feelings into words.  His reported that his wife divorced him because he was "different," that he had changed.  

The Veteran reported that his cousin told him he was responding to unspoken questions.  He acknowledged that he did not receive treatment for auditory hallucinations until several years after.  The Veteran reported that his "voices" and "memory loss" intensified while he was in jail in 2007.  However, the Veteran has not indicated that records from any incarceration would substantiate his claim.  Rather, the Veteran has reported that he consciously avoided being treated for any metal health disorder during incarceration.  

The examiner noted that the military location to which the Veteran was assigned while in Kuwait was subject to threats of Scud missiles.  The examiner noted the Veteran's report of constant crying after his 1999 service separation.  The examiner who conducted psychiatric examination concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner set forth a conclusion that the Veteran had experienced stressors during service sufficient to result in PTSD in an individual, but the examiner further concluded that the Veteran's current psychiatric disorders were unrelated to those stressors.  The examiner assigned diagnoses of schizophrenia, alcohol abuse, and cocaine abuse.  

The examiner who conducted the 2012 examination also concluded that it was more likely than not that his complaints of memory problems and difficulty sleeping were due to his schizophrenia and his substance abuse.  The examiner who conducted neurologic examination also concluded that the Veteran's complaints of memory problems and difficulty sleeping were due to his psychiatric disorders.  


Analysis

1.  Claims for service connection for undiagnosed disorders

Where a disorder is diagnosed, it is, by definition, not subject to presumptive service connection based on a determination that an undiagnosed illness is present.  Where pathophysiology and etiology are understood and capable of being defined, the Veteran's complaints of difficulty sleeping and difficulty with memory loss do not represent an undiagnosed illness.  38 C.F.R. § 3.317.

It is undisputed that the Veteran's complaints of difficulty sleeping and difficulty with memory loss have been medically attributed to the Veteran's psychosis, which is addressed in the Remand appended to this decision.  The Veteran does not contend that he has been treated for an undiagnosed disorder, or that any provider has advised him that he has an undiagnosed disorder.  No further discussion of the presumptions of service connection which is applicable to an undiagnosed disorder is required.  38 C.F.R. § 3.317.  

The reviewer who conducted 2013 VHA review concluded that the Veteran did not have an undiagnosed disorder.  The preponderance of the probative clinical evidence is against the claim.  The claim for service connection for an undiagnosed disorder, to include as manifested by difficulty sleeping and memory loss, is denied.

2.  Claim for service connection for a sleep disorder and a memory loss disorder

The Veteran's complaints of difficulty sleeping and his complaints of memory loss have been attributed to a psychiatric disorder.  The Veteran has not reported a history of formal diagnosis of a sleep disorder or a memory disorder, or an undiagnosed illness.  The Veteran does not contend that he has ever been told by a medical provider that he has a sleep disorder, a memory disorder, or an undiagnosed illness.  The Veteran does not contend that he has ever been treated for a sleep disorder or a memory disorder.  

The VA treatment records disclose no diagnosis of a sleep disorder or of a memory loss disorder.  The examiners who conducted 2012 VA psychiatric and neurologic examination concluded that the Veteran's complaints regarding difficulty with sleeping and difficulty with his memory were, in fact, attributable to his psychosis.  It is undisputed that the Veteran's complaints of difficulty sleeping and difficulty with memory loss have been medically attributed to the Veteran's psychosis, which is addressed in the Remand appended to this decision.  

There has been no demonstration by competent clinical evidence or credible lay evidence that the Veteran's complaints of difficulty sleeping or of memory loss were present in service or are related to the Veteran's active service.  The Veteran has no medical evidence that sleep apnea or any other diagnosed sleep disorder is present, and does not contend that any medical provider has assigned a diagnosis of sleep apnea or other sleep disorder.  

The Veteran has no medical evidence that he currently suffers from any neurologic disorder which is manifested by memory loss.  Rather, the medical evidence establishes that, to the extent that the Veteran manifests memory loss, that symptom is a manifestation of an acquired psychiatric disorder.  

There is no medical evidence that the Veteran has sleep apnea or other sleep disorder, or has a memory loss disorder, or has a neurologic disorder manifested by memory loss or disturbances.  The preponderance of the evidence is against a finding that the Veteran has a sleep disorder, to include sleep apnea, or has a memory loss disorder.  The claims must be denied.  

3.  Claim for service connection for an acquired psychiatric disorder

VA treatment records reflect that providers assigned a diagnosis of PTSD for the Veteran's psychiatric symptoms during initial treatment for the Veteran's psychiatric complaints in 2007.  However, the 2007 treatment notes of these providers include no rationale for the assignment of that diagnosis.  The treatment notes after 2007 do not reflect that treatment for PTSD benefitted the Veteran or that treatment for PTSD was continued after his completion of initial treatment.  Treatment notes dated in 2009 through 2011 do not reflect that a diagnosis of PTSD was assigned during that time.  

The examiner who conducted 2012 VA examination and the VHA reviewer who provided opinions each concluded that the Veteran does not meet the criteria for assignment of a diagnosis of PTSD, although he did experience stressors in service which could be sufficient to support such a diagnosis.  Each opinion included a rationale for the determination that a diagnosis of PTSD was not appropriate.  The Board finds that the 2012 and 2013 opinions are the most persuasive evidence of record, since the examiners who conducted the 2012 VA examination obtained comprehensive history from the Veteran, reviewed the record, the VA treatment notes, and discussed the rationale of the decision.  The 2012 and 2013 opinions are more current than the older records which include the assignment of a diagnosis of PTSD.  

The preponderance of the credible and probative evidence establishes that the Veteran does not meet the criteria for assignment of a diagnosis of PTSD.  Therefore, service connection for PTSD cannot be granted.  

The examiner who conducted the January 2012 VA examination concluded that the Veteran's psychiatric symptoms warranted a diagnosis of schizophrenia.  The examiner opined that, since the Veteran reported that symptoms of hearing voices and having "memory loss' intensified while he was in jail in 2007 for failure to pay child support.  The Veteran did not want to take medication while in jail.  After his incarceration ended, the Veteran was placed on medication for about one month, and he reported that the medication helped.  However, the Veteran did not return for follow-up care.  

The Veteran reported that he "changed" when he returned from the war in 1999.  The Veteran reported that he found himself "constantly crying."  The examiner stated that, since there is no documentation that the Veteran was having mental health issues, other than alcohol and substance abuse problems, prior to 2007, it was less than likely that the Veteran's behavior toward the end of his service, including marital issues and increased drinking, was related to onset of a psychosis.  

The VHA reviewer who provided a January 2013 opinion agreed with the assignment of schizophrenia as the Veteran's diagnosis by the examiner who conducted the 2012 VA examination.  The VHA reviewer agreed that the Veteran did not meet the criteria for a diagnosis of PTSD.  The reviewer noted the Veteran's contention that the behavioral problems presented during the last 6 months on the Veteran's service were part of the onset of a psychosis.  The reviewer concluded that it was "conceivable" that the Veteran's behavior problems in service were related to the onset of a psychosis, but concluded that that such a determination was "very speculative."  The reviewer concluded that it was not possible to say with a 50 percent or greater probability that paranoid schizophrenia or any other acquired psychiatric disorder had an onset in service or within one year after service discharge.  Read in context, the VA examiner's statement was that it was not likely that the Veteran's current psychiatric disorder was manifested in service, and that it would be speculative to say that it was.  The Board may rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion, as the reviewer has in this case.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The Board also notes that, for VA treatment purposes only, a Veteran who develops an active psychosis within two years after discharge from active service shall be deemed to have incurred such disability in service.  38 U.S.C.A. § 1702.  If the Veteran wishes to obtain VA treatment for an acquired psychiatric disorder, even though compensation has been denied, he may make such a claim with the agency of original jurisdiction, but the Board does not find such a claim implied by any of the statements of record.  Because the Veteran has not indicated a desire to seek service connection for a psychosis for treatment purposes, this provision need not be addressed further in this decision.  

The reviewer who provided the January 2013 opinion explained why it would be "very speculative" to link the Veteran's behaviors during his final six months of service (August 1998 through January 1999) to onset of a psychosis diagnosed in 2007.  The reviewer's statement that such a conclusion would be "very speculative" is not a speculative opinion, but, rather, is a conclusion that it is much less than 50 percent likely that the Veteran manifested a psychosis or other acquired psychiatric disorder in service or within one year thereafter.  Jones, supra.

The Board has weighed the Veteran's lay statements that he had manifestations of an acquired psychiatric disorder in service, and continuously and chronically thereafter, against the objective findings noted in VA treatment records beginning in 2003 and records of treatment of a psychiatric disorder beginning in 2007.  The Board notes that, since the service treatment records are missing, the absence of medical evidence of notation or treatment of a psychiatric disorder is service is neither favorable nor unfavorable to the Veteran's claim.  All other official service records have been carefully reviewed, but provide no notation which substantiates the Veteran's claims.  

As the reviewer who provided a 2013 opinion summarized, it would be "very speculative" to link a current acquired psychiatric disorder to the Veteran's service, in the absence of any evidence during the period from February 1999 until 2007 that the Veteran had a psychiatric disorder or symptoms of a current disorder, other than substance or alcohol abuse, during that period.  This medical opinion, and the preponderance of the competent and credible medical evidence, is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, depression, memory loss, or difficulty sleeping.  The claim for service connection for an acquired psychiatric disorder is denied.  

ORDER

The appeal for service connection for memory loss/disturbances, to include as due to undiagnosed illness, is denied. 

The appeal for service connection for a chronic sleep disorder, to include as due to undiagnosed illness, is denied. 

The appeal for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and depression, is denied.



____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


